Citation Nr: 0611868	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 2004, it was remanded to the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

PTSD is productive of total occupational and social 
impairment with social isolation, poor coping skills, 
consumption by recollections of post-traumatic stress, 
dysfunctional family and work behavior, communication 
impairment, and inability to hold a job.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 and Diagnostic Code (DC) 
9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered whether further development and 
notice under the law should be undertaken.  However, given 
the results favorable to the veteran, further development 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry.  On March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being granted, the 
questions of an appropriately assigned effective date for the 
presently-assigned rating will be determined by the RO, and 
proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  


The Merits of the Claim

The veteran contends that his service-connected PTSD is more 
severe than is contemplated by the currently assigned 70 
percent rating.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

In August 2000, the veteran submitted a claim for an 
increased rating for service-connected PTSD, then evaluated 
as 10 percent disabling.  The case was remanded by the Board 
in November 2004 for failure by the RO to comply with duty to 
notify and assist provisions.  In addition, the Board found 
the July 2002 VA examination to be inadequate because it was 
conducted without access to the veteran's case file.
By decision dated August 2005, the RO increased the 
disability rating to 70 percent.  

The veteran's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and 4.1 (2004).  Separate DCs 
identify various disabilities.  See 38 C.F.R. Part 4 (2004).  
The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation.  Id. The evidence 
considered in determining the level of impairment under 38 
C.F.R. § 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of 
a veteran's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2004).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The veteran's PTSD has been evaluated as 70 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, DC 
9411.  A 70 percent disability rating is in order when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The record indicates that the veteran underwent a VA PTSD 
examination in May 2005 and participated in VA outpatient 
group PTSD counseling from January 2002 to July 2005.  In 
addition, the veteran's wife and his VA PTSD counselors 
submitted statements in support of the veteran's claim.


The VA examiner concluded that the veteran was socially 
isolated; had poor coping skills, impaired communication 
skills, and dysfunctional family and work behavior; was 
consumed by recollections of post-traumatic stress; and was 
unable to hold a job due to his service-connected PTSD.  

VA outpatient treatment records show that the veteran 
participated in individual and weekly group therapy for PTSD 
from January 2002 to July 2005, during which he was assigned 
GAF scores in the 40s and 50s.  Noting this variation in GAF 
scores, the VA examiner remarked that such variation is to be 
expected as PTSD has exacerbations and remissions over time.  
The VA examiner assigned the veteran a GAF score of 45, 
noting the veteran had serious impairment in social and 
occupational functioning, had limited friends, and was unable 
to keep a job.  However, the VA examiner did not assign a 
level of disability for the veteran. 

The January 2005 statement from the veteran's spouse and the 
June 2005 statement from VA PTSD counselors Dr. D.E.P. and 
J.F. lend strong support to the VA examiner's conclusion that 
the veteran has serious social and occupational impairment.  

The veteran's spouse attested that the veteran was restless; 
had nightmares and sometimes would dive out of bed screaming; 
was verbally abusive to her and their son; had outbursts of 
anger in which he would throw things or smash something with 
his fists; and had become more isolated.  She also stated 
that the veteran was obsessed with the current Gulf War and 
it, along with the twenty-fifth anniversary of the end of the 
Vietnam War intensified his nightmares, anger, and asocial 
behavior.  The veteran's wife further testified that due to 
lack of sleep, while at work,  the veteran would often go to 
the restroom to nap.  Finally, the veteran's wife reported 
that at work, the veteran avoided attending meetings, and 
when forced to attend, he would stand or sit by the doorway 
so he would not feel trapped and had a clear field of fire.



In a June 2005 statement, VA PTSD counselors Dr. D.E.P. and 
J.F., who worked with the veteran on an outpatient basis, 
attested that the veteran was medicated twice daily to treat 
depression, irritability, and anxiety symptoms due to his 
service-connected PTSD, but despite this treatment, the 
veteran had significant PTSD symptoms, including hyper-
vigilance, social isolation, irritability, poor impulse 
control, and flashbacks with vivid memories of his service 
experience.  The counselors added that the veteran had severe 
difficulty with social interaction both at home and at work 
due to paranoia and anger, with episodes of rage and angry 
explosions.  The counselors noted that the veteran had 
problems with authority figures and presented with mistrust 
and referential ideas toward government officials.  The 
counselors attested and that the veteran's anger, rage, 
feelings of guilt, depression, and worthlessness had 
intensified due to current events in the Middle East and his 
release from a job he had held for almost 30 years.  

The counselors assigned the veteran a GAF score of 40 and 
concluded he had a serious handicap for seeking another job 
due to his referential ideas, impulsivity, and impaired 
social skills.  The counselors characterized the veteran's 
service-connected PTSD symptoms as chronic and his prognosis 
for recovery as poor.  They opined that the veteran's was 
fully and permanently disabled greater than 70 percent.

While the record indicates that the veteran does not meet all 
the specific criteria listed for a 100 percent evaluation, 
his disability more closely approximates the criteria for the 
higher rating.  In particular, the observations of his wife 
and medical care providers, in particular pertaining to his 
inability to obtain employment, are indicative of total 
social and occupational impairment. Moreover, they are 
consistent in showing that the veteran is unemployable to 
warrant a total rating.  Affording the veteran all reasonable 
doubt, a 100 percent rating is warranted.





ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


